202 F.3d 913 (7th Cir. 2000)
Curtis Sauzek and Julian Koski,    Plaintiffs-Appellants,v.Exxon Coal USA, Inc.,    Defendant-Appellee.
No. 98-3119
In the  United States Court of Appeals  For the Seventh Circuit
Argued September 24, 1999Decided February 2, 2000

Appeal from the United States District Court  for the Central District of Illinois.  No. 95-CV-3114--Richard Mills, Judge. [Copyrighted Material Omitted][Copyrighted Material Omitted]
Before Bauer, Ripple, and Diane P. Wood, Circuit  Judges.
Bauer, Circuit Judge.


1
Curtis Sauzek ("Sauzek") and Julian Koski ("Koski") (collectively,  "plaintiffs") sued their former employer, Exxon  Coal USA, Inc. ("Exxon"), alleging that Exxon  violated the Age Discrimination in Employment  Act, 29 U.S.C. sec. 621 et seq. ("ADEA").  Plaintiffs claim that Exxon laid them off, failed  to transfer them, and refused to rehire them  because of their age. Sauzek and Koski also  charge that Exxon's failure to rehire them  constituted retaliation for their administrative  complaints of age discrimination. The district  court awarded summary judgment to Exxon on the  retaliation claim, but allowed the other claims  to proceed. Shortly before trial began, the  district court granted Exxon's motion in limine  to preclude any evidence regarding Exxon's  failure to transfer plaintiffs to different jobs.  Then, during trial, the district court granted  summary judgment for Exxon on plaintiffs' failure  to rehire claim. At the conclusion of a five-week  trial, the jury sided with Exxon on plaintiffs'  remaining claim and found that Exxon had not  terminated plaintiffs because of their age.  Plaintiffs moved for a new trial, contesting  these and several other rulings, which the  district court denied. Sauzek and Koski now  appeal. For the following reasons, we affirm.

I.  Background

2
Exxon operated two coal mines in southern  Illinois until a contract dispute with a major  customer forced the company to close one of the  two coal mines and lay off most of that mine's  employees as part of a reduction in workforce  ("RIF"). Since Exxon was closing one of its two  coal mines and laying off so many workers, Exxon  also decided to perform a company-wide  reorganization of its operations. Faced with the  need to restructure its organization and lay off  hundreds of workers, Exxon had to decide what  criteria it would use to select the employees  that would be retained and those who would be  terminated. Exxon ultimately opted to use  employee performance ratings as the standard by  which to make the decision.


3
The system Exxon uses to measure employee  performance assigns each employee an annual Rank  Group Percentile ("RG%"). To calculate an  employee's RG% for a given year, that employee's  supervisor evaluates the employee's work  performance relative to other employees in the  same or similar positions. In other words, the  RG% that each employee receives depends on the  quality of that individual's own work performance  during that year and how that performance  compared to the performance of other employees  doing the same job. Under this ranking system,  the employee in a designated position with a RG  100% would be considered the best employee in  that position, while a worker doing the same job  with a RG 1% would be considered the poorest  performer in that position.


4
To determine which Exxon employees would be  terminated during the RIF, a committee of six  managers attended aweekend-long meeting in  February 1993. At this meeting, the committee  established guidelines to evaluate candidates for  available jobs at the newly-restructured Exxon.  Rather than assess each candidate's performance  over the employee's entire career with Exxon, the  committee decided to fill the available jobs by  looking only at each candidate's performance  ranking from the previous year. Thus, Exxon  decided to keep only those employees with the  highest RG% for the year 1992. The committee  decided to use the 1992 RG% rankings because  those performance ratings had been prepared  before the supervisors knew that Exxon would have  to close the coal mine and lay off so many  workers. Exxon's RIF became effective in March  1993 when it closed the mine and laid off about  350 employees with the lowest RG% for the  previous year.


5
As a part of the March 1993 RIF, Exxon  terminated plaintiffs Sauzek and Koski. By the  time of the RIF, Sauzek and Koski had both worked  for Exxon for more than 20 years and both had  worked in a variety of jobs. When they were  terminated, both Sauzek and Koski were working as  underground front line supervisors in the coal  mine that Exxon closed. Sauzek was 48 years old  at the time and Koski was 52. Sauzek's 1992  performance evaluation had given him a RG 17% and  Koski's 1992 evaluation ranked him the worst in  his group at RG 1%. None of the front line  supervisors that Exxon retained after the RIF had  a lower RG% than Sauzek or Koski. In fact, of the  front line supervisors that survived the RIF, the  lowest RG% among them was 39%.


6
Shortly after the RIF, Sauzek, Koski, and 22  other terminated Exxon employees filed charges of  employment discrimination with the EEOC. In their  administrative charges, Sauzek and Koski alleged  that Exxon had both terminated them and denied  them transfers because of their age.


7
A few months after the RIF and corporate  restructuring (and after Sauzek and Koski had  filed their EEOC charges), Exxon prevailed in its  contract dispute and re-opened the coal mine in  August 1993. As a result of the mine re-opening,  Exxon recalled many, but not all, of the workers  it had laid off in the March 1993 RIF. Exxon did  not rehire all of its employees because its  newly-restructured organization required fewer  workers. When deciding which employees to rehire,  Exxon considered an employee's RG%, prior job  experience, and any special skills that the  employee had. Plaintiffs Sauzek and Koski were  not rehired.


8
About a year after Exxon re-opened the mine and  refused to rehire either Sauzek or Koski,  plaintiffs filed new charges of discrimination  with the EEOC on August 30, 1994. These new EEOC  charges were identical to their original charges  except the new EEOC charges added a claim of  retaliation. According to Sauzek and Koski, Exxon  knew that they filed charges of age  discrimination and helped other terminated  employees file their own charges of employment  discrimination with the EEOC after the March 1993  RIF. Sauzek and Koski's new claim asserted that  Exxon retaliated against them by refusing to  rehire them when Exxon re-opened the mine.


9
Sauzek and Koski eventually filed a lawsuit in  federal district court. Plaintiffs' First Amended  Complaint alleged that Exxon violated the ADEA by  (1) terminating them because of their age; (2)  refusing to transfer them to different jobs  during the RIF because of their age; (3) refusing  to rehire them during the recall because of their  age; and (4) retaliating against them for filing  their own EEOC charges of discrimination and  organizing other terminated employees to do the  same. The district court granted summary judgment  in Exxon's favor on plaintiffs' retaliation  claim, but allowed the other three claims to go  to trial. Before trial, Exxon moved to preclude  plaintiffs from presenting any evidence relating  to their failure to transfer claim and the  district court granted the motion. Then, during  plaintiffs' case, the district court granted  summary judgmentin Exxon's favor on plaintiffs'  claim that Exxon refused to rehire them because  of their age. Finally, at the close of the five  week trial, the jury found in Exxon's favor on  plaintiffs' remaining claim that Exxon had  terminated them because of their age. Plaintiffs  filed a motion for a new trial which raised two  dozen alleged mistakes by the district court.  Judge Mills found all 24 arguments unpersuasive  and denied the motion. Sauzek and Koski now  appeal.1

II.  Analysis
A.  Retaliation Claim

10
Plaintiffs first challenge the district court's  decision granting Exxon summary judgment on their  claim that Exxon violated the ADEA by retaliating  against them for filing charges of age  discrimination and for encouraging their co-  workers to complain of alleged discrimination. We  review the district court's grant of summary  judgment de novo, view the relevant facts in the  light most favorable to plaintiffs, and draw all  reasonable inferences in plaintiffs' favor.  Trahant v. Royal Indem. Co., 121 F.3d 1094, 1097  (7th Cir. 1997).


11
The ADEA makes it unlawful "to discriminate  against any individual . . . because such  individual . . . has opposed any practice made  unlawful by this section, or because such  individual . . . has made a charge, testified,  assisted, or participated in any manner in an  investigation, proceeding, or litigation under  this chapter." 29 U.S.C. sec. 623(d). To  establish a prima facie case of retaliation,  plaintiffs must show evidence from which a  reasonable jury could find that (1) plaintiffs  engaged in statutorily protected activity; (2)  they suffered an adverse employment action; and  (3) there is a causal connection between  plaintiffs' protected activity and Exxon's  decision not to rehire them. See Debs v.  Northeastern Illinois Univ., 153 F.3d 390, 397  (7th Cir. 1998); Essex v. United Parcel Serv.,  Inc., 111 F.3d 1304, 1309 (7th Cir. 1997). While  the McDonnell Douglas burden-shifting framework  applies to retaliation claims under the ADEA,  Venasco v. National-Louis Univ., 137 F.3d 962,  968 (7th Cir. 1998), we need not proceed with the  last two steps of that analysis because the  district court concluded that plaintiffs failed  to establish a prima facie case of retaliation.  Specifically, Judge Mills found that plaintiffs  did not provide sufficient evidence to reasonably  conclude that there was a causal link between the  plaintiffs' EEOC charges and Exxon's refusal to  rehire Sauzek and Koski.


12
To demonstrate the requisite causal connection  in a retaliation claim, plaintiffs must show  "'that the protected activity and the adverse  action were not wholly unrelated.'" Hunt-Golliday  v. Metropolitan Water, 104 F.3d 1004, 1014 (7th  Cir. 1997) (quoting Simmons v. Camden County Bd.  of Educ., 757 F.2d 1187, 1189 (11th Cir. 1985)).  Speculation based on suspicious timing alone,  however, does not support a reasonable inference  of retaliation; instead, plaintiffs must produce  facts which somehow tie the adverse decision to  the plaintiffs' protected actions. Stagman v.  Ryan, 176 F.3d 986, 1001 (7th Cir. 1999);  Bermudez v. TRC Holdings, Inc., 138 F.3d 1176,  1179 (7th Cir. 1998). The mere fact that one  event preceded another does nothing to prove that  the first event caused the second. Bermudez, 138 F.3d at 1179. Rather, other circumstances must  also be present which reasonably suggest that the  two events are somehow related to one another.


13
Here, plaintiffs simply assert that the three  month time span between the date they filed their  first EEOC charges of age discrimination and the  date when Exxon began making recall decisions  illustrates that Exxon retaliated against them  for engaging in protected activity. Plaintiffs do  not cite any evidence that connects Exxon's  refusal to recall them to their filing of EEOC  charges or encouraging other terminated employees  to also file charges. Additionally, the record  indicates that of the 24 terminated employees  that filed charges of discrimination, Exxon  recalled 13 when it re-opened the mine. This fact  shows that Exxon did not retaliate against  individuals who had filed EEOC charges during the  rehiring process. Because plaintiffs have shown  no evidence other than the three month gap  between their EEOC charges and Exxon's decision  not to rehire them, one could not reasonably  conclude that the two events are causally related  to one another.2 We therefore find that summary  judgment in Exxon's favor on this claim was  appropriate.


14
B.  Motion in Limine on Failure to Transfer  Claim


15
Shortly before trial began, the district court  granted Exxon's motion to preclude plaintiffs  from presenting any evidence that Exxon  discriminated against them when it failed to  transfer them to other jobs during the RIF. Like  all evidentiary issues, we review this ruling on  a motion in limine for abuse of discretion. Otto  v. Variable Annuity Life Ins. Co., 134 F.3d 841,  852 (7th Cir. 1998); Gagan v. American  Cablevision, Inc., 77 F.3d 951, 966-67 (7th Cir.  1996).


16
In support of the district court's exclusion of  the evidence, Exxon is quick to point out that  "the ADEA does not mandate that employers  establish an interdepartmental transfer program  during the course of a RIF; an employer incurs no  duty to transfer an employee to another position  when it reduces its workforce for economic  reasons." Taylor v. Canteen Corp., 69 F.3d 773,  780 (7th Cir. 1995). On this point, Exxon is  absolutely correct. However, we also noted in  Taylor that "an employer implementing a RIF may  not favor younger employees over older ones by  finding new positions only for younger  employees." Id. We have therefore held that in  order to be probative of an intent to  discriminate, evidence of failure to transfer  must include proof that the employee was  qualified for and applied for specific jobs that  were available during the RIF. Id. at 781-82. To  demonstrate that a failure to transfer was  discriminatory, "an employee must do more than  show a general interest in obtaining some job."  Id. at 781.


17
In this case, the district court properly  excluded the proffered evidence of a failure to  transfer. Plaintiffs offered no evidence of  available jobs for which they were qualified and  specifically applied. Plaintiffs simply expressed  a general interest in being transferred instead  of fired during the RIF. This is not enough.  Surely, every one of the 350 employees who lost  his or her job as a result of this RIF would have  preferred a transfer over a termination. However,  a general desire to receive a transfer rather  than a pink slip does not establish a  discriminatory motive by the employer.  Additionally, as Exxon highlights, the only  positions available during the RIF were at a  separate corporation that happened to be  affiliated with Exxon. Plaintiffs offered no  proof that their supervisors and managers had any  authority over hiring decisions at those other  companies. Thus, even if they were denied jobs at  the Exxon-affiliated companies because of their  age, plaintiffs failed to demonstrate that Exxon  is the appropriate party to be held liable for  that discrimination. We therefore find that the  district court did not abuse its discretion by  excluding evidence of Exxon's failure to transfer  plaintiffs.

C.  Failure to Rehire Claim

18
Plaintiffs also alleged that Exxon violated the  ADEA by refusing to recall them because of their  age. During trial, the district court granted  summary judgment in Exxon's favor on the failure  to rehire claim when the court discovered that  plaintiffs did not include this allegation in  either of their EEOC charges. Citing the rule  that plaintiffs must first include an allegation  in an EEOC charge before they can advance that  claim in a subsequently filed judicial complaint,  see Weiss v. Coca-Cola Bottling Co., 990 F.2d 333, 337 (7th Cir. 1993), the court reasoned that  summary judgment in Exxon's favor was appropriate  because plaintiffs never complained in an EEOC  charge that Exxon's failure to rehire them  constituted age discrimination. We review this  issue de novo and agree with the trial court.


19
As a general rule, any claim that an ADEA  plaintiff wishes to pursue in federal court must  first be presented to the EEOC. See Cheek v.  Western and Southern Life Ins. Co., 31 F.3d 497,  500 (7th Cir. 1994) (Title VII case). This rule  is designed to give the employer "some warning of  the conduct about which the employee is  aggrieved, and it affords the [EEOC] and the  employer an opportunity to attempt conciliation  without resort to the courts." Rush v. McDonald's  Corp., 966 F.2d 1104, 1110 (7th Cir. 1992). We  have, however, recognized an exception to this  general rule. If a claim not asserted in an EEOC  charge is "reasonably related" to a claim that  was included in the EEOC charge, the plaintiff  may pursue that claim in court. Cheek, 31 F.3d at  500; see also Babrocky v. Jewel Food Co., 773 F.2d 857, 864 (7th Cir. 1985). We have held that  a claim in a judicial complaint is reasonably  related to an EEOC charge "if the claim in the  complaint can reasonably be expected to grow out  of an investigation of the allegations in the  charge." Cheek, 31 F.3d at 500.


20
Plaintiffs argue that their failure to rehire  claim was reasonably related to their termination  claim, but our case law in this area dooms  plaintiffs' argument. In Oxman v. WLS-TV, 12 F.3d 652, 660-61 (7th Cir. 1993), we held that a  failure to rehire claim is not reasonably related  to a previously filed EEOC charge alleging a  discriminatory termination. The reason for this  is simple: an employer's decision to terminate a  worker is a separate and distinct act from a  subsequent decision not to rehire that employee  during a recall. Because these two employment  decisions are wholly independent, they cannot be  reasonably related to one another. See Hargett v.  Valley Federal Sav. Bank, 60 F.3d 763-64 (11th  Cir. 1995). An EEOC charge alleging age  discrimination in a termination alerts neither  the EEOC nor the employer that a charge of  discriminatory failure to rehire may be  forthcoming. Thus, to properly maintain both a  termination claim and a failure to rehire claim,  plaintiffs must include both allegations in  charges with the EEOC.


21
In this case, plaintiffs' two EEOC charges  alleged that Exxon (1) terminated plaintiffs  because of their age; (2) denied plaintiffs  transfers because of their age; and (3)  retaliated against them for filing their first  charge of discrimination with the EEOC. The only  mention of Exxon's failure to rehire plaintiffs  in either of their EEOC charges came exclusively  in the context of their retaliation claim. That  is to say, plaintiffs alleged that Exxon refused  to rehire them in retaliation for filing  administrative charges against Exxon and  organizing others to do the same. Plaintiffs did  not contend in their EEOC filings, as they did in  their federal lawsuit, that Exxon failed to  rehire them because of their age. Since  plaintiffs never asserted this basis for relief  in their EEOC charges, and it is not reasonably  related to any of the claims that they did raise  in their administrative charges, the district  court properly granted Exxon judgment as a matter  of law on this claim. Even if plaintiffs had  included their failure to rehire claim in their  second administrative charge, it would have been  barred by the ADEA's statute of limitations. See  29 U.S.C. sec. 626(d)(2);Hamilton v. Komatsu  Dresser Indus., 964 F.2d 600, 603 (7th Cir.  1992). Plaintiffs did not file their second EEOC  charge until more than one year after Exxon  refused to rehire them and therefore clearly  exceeded the ADEA's 300 day limitation period.3

D.  Jury's Verdict on Termination Claim

22
After a five-week trial, the jury returned a  verdict in Exxon's favor on plaintiffs' remaining  claim that they were terminated during the RIF  because of their age. After receiving the  unfavorable verdict, plaintiffs moved for a new  trial. One of the arguments plaintiffs raised in  their motion for a new trial was that the jury's  verdict was against the manifest weight of the  evidence. The district judge denied this motion  and plaintiffs now challenge that ruling.


23
Plaintiffs bear a "particularly heavy burden in  convincing us that the district court should have  granted a new trial." Lowe v. Consolidated  Freightways of Delaware, Inc., 177 F.3d 640, 641  (7th Cir. 1999). A motion for a new trial may be  granted only when the verdict is against the  manifest weight of the evidence. Id. Our review  of the district court's ruling is deferential,  American Nat'l Bank & Trust Co. v. Regional  Transp. Auth., 125 F.3d 420, 431 (7th Cir. 1997),  and we will reverse only if we find that the  trial court abused its discretion in denying the  motion. Reimer v. Illinois Dep't of Transp., 148 F.3d 800, 806 (7th Cir. 1998).


24
Plaintiffs insist that the jury's verdict is  against the manifest weight of the evidence  because Exxon's claim that it terminated  plaintiffs because of their low RG% rankings was  untrue. Plaintiffs claim that the RIF was just a  pretext to get rid of the older employees.  According to plaintiffs, the evidence showed that  Exxon intentionally manipulated employees' RG% to  terminate older employees and retain younger  employees. In support of this argument,  plaintiffs point out that Sauzek's and many of  the older employees' RG% dropped drastically in  the years just before the March 1993 RIF.


25
When viewed as a whole, we find that the  evidence at trial was more than ample to support  the jury's verdict on plaintiffs' termination  claim. When Exxon began laying off employees  during the RIF, plaintiffs were two of 89 front  line supervisors. During the RIF, Exxon laid off  48 of those supervisors and retained 41 after the  reorganization. Of the 41 front line supervisors  that were retained, 30 of them were above the age  of 40 and only 11 were below age 40.  Additionally, a careful review of the 1992 RG%  ratings used to select employees for termination  during the RIF demonstrates that the rankings  were not unusually harsh on the older employees.  For example, 16 employees over the age of 40 were  ranked in the top 25% of all front line  supervisors. Conversely, several younger  employees under the age of 40 received very low  RG% ratings. After evaluating the RG% ratings as  a whole, we find the jury's conclusion that those  rankings were not manipulated to discriminate  against older employees completely reasonable.4


26
The evidence also showed that older and younger  employees alike experienced drastic upward and  downward swings in their RG% ratings from year to  year. For example, from 1990 to 1991, 46- year-oldRichard Jones' rank increased from 15% to  86%. Similarly, 59-year-old Robert Thorson's rank  jumped from 29% to 60% in 1992. Front line  supervisor Daniel Karrick, age 56, had a rank of  only 50% in 1991, but that increased to 71% in  1992. Julius Banal, age 53, experienced an  increase in rank from 46% in 1991 to 70% in 1992.  Meanwhile, several front line supervisors who  were younger than plaintiffs were suffering  severe drops in their RG% ratings. Thomas Huels,  who was 35, experienced a drop from 78% in 1991  to 1% in 1992. Likewise, 37-year-old Ollie Cox's  RG% fell from 97% to 40% and 38-year-old Edward  Hainaut's rating plummeted from 67% in 1991 to  only 32% in 1992. Based on these fluctuations in  performance evaluations for younger and older  employees alike, the jury had more than  sufficient basis to conclude that Exxon's RIF was  not a pretext for an intent to terminate older  employees.

III.  Conclusion

27
For the foregoing reasons, we affirm the  judgment of the district court.



Notes:


1
 Plaintiffs assert 15 separate grounds for  reversal. Of these 15 arguments, we will discuss  only four. We have considered plaintiffs'  remaining 11 arguments and find them without  merit.


2
 Plaintiffs also claim to have direct evidence  that Exxon retaliated against them when it  refused to recall them. We have reviewed the  evidence referred to by plaintiffs and find that  it is not direct evidence of discrimination. In  fact, after reviewing the cited portions of  deposition testimony, we find plaintiffs' biased  interpretation of this evidence to be creative,  at best.


3
 In a last ditch effort to win a reversal on this  issue, plaintiffs contend that they were unfairly  surprised by the statute of limitations issue.  This argument totally lacks merit. Exxon asserted  the statute of limitations as an affirmative  defense in its Answer to plaintiffs' Amended  Complaint years before the trial. The record also  establishes that the parties litigated this issue  immediately before trial and the district court  held that Exxon could raise the statute of  limitations at trial.


4
 We also note that the 1992 RG% numbers used to  select employees for termination were created  before Exxon knew there would be a RIF in March  1993. This fact seriously undermines plaintiffs'  contention that Exxon manipulated the numbers to  eliminate older employees.